COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-143-CV
 
IN RE ROBERT D. KEYS           
           
           
           
           
    RELATOR
 
------------
ORIGINAL PROCEEDING
------------
OPINION
------------
       
The court has considered Relator's petition for writ of mandamus and is of the
opinion that the relief should be denied.  On December 4, 2002, Respondent
signed an Order disposing of Relator's "Petition for Expunction of
Records" in trial court no. 2002-50019-367, Ex Parte Robert Daniel Keys;
a copy of the Order is attached to this opinion.  Accordingly, Relator's
petition for writ of mandamus is denied as moot.
 
                                                                       
PER CURIAM
 
PANEL A: HOLMAN, J.; CAYCE, C.J.; and
GARDNER, J.
 
DELIVERED: May 30, 2003

Attachment


 


 

Attachment